Title: To Thomas Jefferson from John Barnes, 7 November 1808
From: Barnes, John
To: Jefferson, Thomas


                        
                            George Town—Nov 7th: 1808—
                        
                        J Barnes Acknowledges with thanks—the Presidents Bank Ck. for $900.— $400— of which is already placed to the Presidents Credit—and wait untill the 16th Instant. to pay into the Bank of Columa—the remaining $500. together with the Presidents Note of same date for $1000—in lieu of your Note for $1500. then payable.—
                        
                            
                        
                    